            Case 3:19-cr-00156-BR        Document 22     Filed 06/05/19   Page 1 of 1


Lynne B. Morgan, OSB #890994
lbmorgan@att.net
Attorney at Law
6312 SW Capitol Hwy., #443
Portland, Oregon 97204
503-706-7217

Attorney for Defendant Catalin Bunea


                                   UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                    03:19 CR 00156 (1) (BR)

       v.                                           MOTION FOR ORDER ALLOWING CONTACT
                                                    VISIT ACCESS FOR PARALEGAL NINA
                                                    GREENE

CATALIN BUNEA,

                  Defendant.
_______________________________________

       COMES NOW the defendant, Catalin Bunea, by and through counsel, and hereby

moves this Court for an order allowing contact visits in the Multnomah County Jail between

Mr. Bunea and his paralegal, Nina Greene. Contact visits are necessary so Mr. Bunea may

review the voluminous government-provided discovery in this case and stay in compliance

with this Court’s Protective Order regarding the same.

       SO MOVED this 5th day of June, 2019.

                                             _____________________________________
                                             Lynne B. Morgan, OSB #890994
                                             Attorney for Catalin Bunea

USCD Oregon Case 03:19 CR 00156 (1) (BR                                                 1
MOTION FOR ORDER ALLOWING CONTACT VISIT ACCESS FOR PARALEGAL NINA GREENE
